; ARC RSSRRRABDA SSO
, Case 4:20-cv-01777-MWB-DB Document 1 Filed 09/29/20 Pagedalte Ven KO

iS S(r0 SOS.o

DA The Witen othe Urereser cones coe THE MODE Lo
: _ ATETURT OVERNMENT a

 

 

 

 
 

 

 

 

 

i yer. hoes (fhe $f LOTT 7
NO : Jom. ACTON Oe. Peg
Wiens. OPAL , kcal. | Litt oe) Lay vED
Sele, | _ Pe M8 26 5 OR;
~~ “f

 

Meats $00 62. W26.0.4 (493 — Zeca
COML WES CoMILATNT ANd 0 Quest
FOC. ZIM RANEY PouPT og 20 oR
Ke ORAL TNARN SNTUNCIION

_ Cones 2 Pow ° hog Valle gal a tho. J sateeigeal ee
— =p i Na ae sab ele
AM a ee morece

en On io bol Fe

“tp abhuatns bing nieated by dotonduike suctemal or
oe alle, ‘clo ji ata woalodbulls hay. pl Witt ak Lan nD U ad.

_ CLederal ons), hossio does wot. ni a loslated sncidlonacs bet totais
ih a oy 06 UBROMA, volomoubed | by. it bats n tal aacilecton
_wsted_de bestoly wd Cornet to 4 lereuuder duaterbed
_ tots. | Soom, LOL oA ee
_ pons. £ 4b olmuncansd Atvasbarrece ene. Arnmabared 2 Vor Qui Aud hl te
| haben, TK should al “ he dled hak bossie a nes uk apaak OC AMY END, oboe

Me, he a uted We fe ste to dst ati —_

 

 

   
      

 

 

   
   
 
 
   

 

      

 

 

Mh: ry te aud lee | hae “iD W774 4g lao la” i yl
wht ot aut ude abe 4p uoparly rapa C the foixciag these. bwioruble Gedral

te baie la fiat i naan Wee ts i. (ito “ thas ace NOL

| wank Le pu, ave Hor te

 

 
»' , Case 4:20-cv-01777-MWB-DB Document 1 Filed 09/29/20 Page 2 of 12

‘bo hdd fo-te ober ofthe \ud bk are. to he. cowsteuer lool y ky (again evil is

~ ypitlloot acer o (aa)! ibnta fy aid tan ake cares bok caw sil wake such —

i reweul rent. Laud he has wiewooioad) | ating. werlor 4 te. rwnplainkende

ee au) ns. then elo Hho ye Mo i6 due. to. ie he aaa nen Bossi

. 5 Sakon tare 40 chides AR. “the | Vopr, 4a) eke matter, all gid fy

os Mali ot 6 ORRNTIEING a “hak this hence wole tour caut.d tle fein
_Ageoudler, Tue_is f hy CAKE 6 Yai | brnoruble cout will SQ. 0 heuer,
| Cooter Yais beaut lau Wt 15 alao on il MQ al Aaa (L, fone,
“intel th bic, tour, Ch&b + 20- 4d p (Bile: Ib “tv “720), barauese Bostic
“told aot o plain tho anldcens of Ys at vl wily oblalivod a wm. ua,
15, ane tt ah tf Eni r a teed ht pe i

 

    

 

aaa ‘teal » Br. Lees “10 cr = A “a we ee lige
6 dialed Ain the { [H Oe

 

6 a Ne: D HeTR foto (awe 0) (SALI __
Gaara ak ar LS#. Lasebiuee, ) BO. Pox [000 _ —_fasveburo fo, | \1947

A) GENO MANES: 2 WARDEN, SOPALLAING: (Wanda oF USO teh)
ey ‘hoc anbletsonal aud BO, tox (000, Luwishuirn 2a. 17637
futsal tapasiNiee.) —

 

   

 

 

 

6) thu fo Could barkdowra gue wak alte to ged
“do wot Wyle tour vzeh la qyack-poerias VOUMZs

Addn , or tho cateettes uit lieu ove
w the b,0.0, ‘thee ace somal more dubendsuts,

 

   

 

—— Phege.0, tobe fgwial veto | ovale evcorves tho tak fo dan is Cmaploalel
la. lb ud relevawct ‘adeewudtuns 5 obtunod,

 

 

zZ
- , Case 4:20-cv-01777-MWB-DB Document1 Filed 09/29/20 Page 3 of 12

 

 

 

 

the “Abit ie brought. toch boy an samme housed ab 16.0, Ladoiic, herwine..
“ler “U59"  bosks droctawalrad te (54) Sou 2.5. hl Ey
South. ¢ Catolra due to a4 fecnado dest toui (Oils te ELC - We To UZ. 70 VS PERRY
3 KEEDNS , ty od aud (000 thare ene enuorye vou Soualired daring shin WM
wide bt a alone | loekdowies, The Sie ok the ae uit alo aloborvelut a
“tule i. doe dates deite thst. Prgin was. ean ian te 1 “20, Lanse
3) of the hae ve ale 420 wunalon. wore dommetored Up. thunaked bad to Pack shiver out.
“belong h, 0. ualakes ai had otleers A ia oal wamakes w tatag bu bth WA .
Ub AL wwpos lity ak tok tio. Weietde bed tii in to A chuPle hi, aud ite !
» ALL Timales Jo iy nl dine by weit thier jotta ssnltinaten, lech. bern tailed
26. hd_evieyene soho qaeed a (rok, this olamcnated Ye posal ley of of (ati. its,
“tod obit fh  qwisthere propor aud algo ollminated fhe. pall by ok pecimal ai gioporty.
5 ssh leopl dbeuuiaus plus kt. bacon, fibted hock bs imgntloat ty wore.
“as ul be chau hareuuler Olcinle ak tle ECL, becouse. a inshieg, us to wie. hay
only aed’ fogib b aud tly oflwes ty abenden woth tluer blmglags (L xocetany
j ash dmglor Ye swt,

ee 77 footed hy _b Qt cudharsed [tens lipe thins bi nan, |
“oul. oa wine [research be 1 “ope. ses ince pace ocho nope ee — |

  

 

     

 

 

 

 

ee Die paa-k tage 4 Bilo-wb-931; A= \\41O-b case dt Bi \T- ofa Ike bestia
| esas sel for ct tt vise <td lasep tod lancet

 

 

 

 

 

 

2 eaaust | Hae vitae at {he tases or blue. Ise Nie de
-epiasaal Chie ‘4 domed. jee JD | H10-B_

: Naot _ovelun) to the lad “es att, deka ade + clear fo all

i) agtivale Sea 4 be CK. thot they wire tnwawted a Handa. Faveral
“ties UA 5) "ade CEMA) wnts | lke, ‘We A leit <ul (horkys rt Laoibune

 
_. Case 4:20-cv-01777-MWB-DB Document1 Filed 09/29/20 Page 4 of 12

3. whoa aghed sionple quests Apo is. a ducogpieny doa Lyp.0 ahd wlestoc Sor
tene pense 0.P 5 5 ander tho cetowous upreii Ta tle hiajothy of 8CL.
Aeounelenees, age. AAs. “abbeudors, ho wouds te sod tlearthat he. ic 4 Nola ex theude

3 au did aed, i on

ce Shon besa ached soverok CD, aud. 6 06 abet g pedune be. 52°, saith

os Aha, tooo Hoch. aw destlucke. pio. el apt ote C0. hed, “ha! MS

) jue yl wihatoue c th fuel ty nut a Be Hei, oui auctor, atl_be. be halt ger
au ine & dhe flan tle thie is the af le gh frau att SY. Ande artwal.
on y a -20 te aboot 4 dasetaeng for Bossi 0. ek EA. ly does ho awe v wy hat

4 tongotuitavaly quan. to 400 + hes. Pa hand “ae W4.as0k Lally soared fo
-poseute hia ‘i ie, but he alén hac | a las NOUZINS of REO AAT

bi we 70 tHe seh louse gu gdlete | LOK ot due Hiubl ase a aut

ry of jena by debs. at the US9,4 adic alter b's. act ‘tal the
otal of properly 4_otlly laut: qG dix Ke should bo toted that bogie
, plug -_apeied on Heal. $ viene. “take. Seraal i ‘ng to the foot hak the WLS. 0 we

9 guar £3 Ho ul of nh i ak osu g piven tie ton £0 all

hs af OV duty to supe dae. snosatee aul Mak veaula, strat Pasi (thou eal ) ais “be

| Cl a 12a ae fo_ditolte all te poyrty to edenyinte yer

Phe nove witloable. Lillis vee da iis, juawor Ahoy ale Ginn geen. 8 pus ra

Aw dol_quys 0 tall goles aud cheuer. “fede. 15-0 dung nonotor feble,

_best oka. reopen hus Ua mere ho gilts (ua pe" EL nis-look (he
* audi IS {abe LP Shi "enerable tose Gila laa —
Hac while ate saute Line wsloaimng Simeone.

lat de iL - h Ke iA Kontt
‘ ) wary 40_au fase, al RespNee fi 5h
-« Oy vt ALO LUNG ot iff { 06 \t ALE YOu alend dd ay 4
like 4 "age tub “Hoo |

ox voadeule 4 aod cush {bil mito a Triy Cage. a
folluay ” glade yeu. 2 cia bo Ay | eat ok tho iamutes in oodordy Aistossagy
) toys fos ind wu al af sue Myc ATA (On _umommen lstwuees
HL +ryucboreos hae, hoon Jalon. fy ty hisonot hulled acl teeatonnucs No
“em. ‘4 uma to the lene f ston ee alawse bane tL we Mtr slaes Bh | wise

1) Lena ecb 5. P.. ™

af

 

 

  

 
 

 

 

  

 

 

 

 

 

 

  
 
  
 

 

   

 
' . Case 4:20-cv-01777-MWB-DB Document1 Filed 09/29/20 Page 5 of 12

 

. A Argurly. is. gllegly. sll bois tg. distebubed. Tt 6_ wok invadecdedl in. preetae
Sk te oso /| ‘ale aciotilly yg to b.0%, fae Tn tuck the ings ape al tried
oe -glon. with s the ya OE ple va ak. th ier. groporty a already rewnved Leb. tio. HMAC bate
tat “ua loge sf atk all bags wore |eoked Hk rule | leeks Jn fem
all bl ih iO ie ws hau. nl recsoued, bier Ploperte duoc. lect nes, bande
hog TAODN ta ive eval +o pula th yyy a i tier
WEST DOS ft 2 eo hen uh od Ge 00. nad
“clk val lakes, Saud ‘oko umates liter cane. TE is 40
y auerbanid Adal ea “ak cam. wid brelo avers hat wh, been, dite. oa
HuUrpoee. st His 06: bonne has fokeag dock of Asths and gruellbed thas, “the
nee ane ry ie he alpol®. hoc pune a ty a angus £ Oude Tati iz
3). hale HOO id all gon benders, alt Apu TH gh 2K RHECAGLORS Man v 5
ek Anstoos. bu too. ly he above sal Tecan a
| the abode has been woud dle attadoon of ada. A Ms. [hea ap
. de A ad taal fy feb | aclu Cpoulldaa to #0 awa. ie 1a ifs Lereuk, te. AME.
ph bea byowakt LM We i. attaukion a bog fowalepines fur és reglb aul anil to lie
a suger’ in b, (palo. spill sano Hie. trwplauitk 40 molude Yhe wanes of How
2 debs, alan)
i WAL “tole, opi hake toto. of tho ei | deaweboroes HQ. sent to LS.0,
pura for deh hv bce TAS. wshakouor, | Ie ae unbems ok patucal « (a
3) DOI wad Wok South bone. te be yocbally aluesad nisireaked disnespocted,, or kos
Hage Labo Special yoloe Yat Waelow, Sau ig sutkout- a Hawa hath ‘tat
he weal iH lod bo. L fis if th Aan bichon oe Bur sersnal egy tlw decidad
3 to fate lure. tal hater de aut.

     
 
   

 

    

 

   

  

 

 

 

 

 

hy

             

 

 

 

: bance 4 padew, nLite, at inmates | oop I decoy {505 @ uedy.etbus
‘ ike threatens 5, damaar tn fople. isle. to-oodrnted with oayontunity baat
fl | ;
tg aul to acl bone die. <0 avis = 5 the eure duly ok

     

min ht |
Ho tf US.?, to Hoon tare ptonts gale wt aot put Tho NA diwape, Hie bore

i) 1 il ijstolive pelle is due. to be gructed.

a.

 
. Case 4:20-cv-01777-MWB-DB Document 1 Filed 09/29/20 Page 6 of 12

>. basco bOM. polities hade lomo & law aud B02. omg faye are bound
a ty See. Wh % due to _be. grated :

 

a buause. bso has al » Ate hand « fp srkevesk i 1AM. smal cal ho leva Has ;

—" iol ave dite dull gfe fa locbod at quand iis 6 ite

nn a i ae
3).

yA op

baer ly editinar te (15°, distcoys at Cietnses fue log al wabonals
bd okt, lh al Ab igs loth abode. ated it be. ie, Wosahs
) \aa nado. A. fil tld Aude. Oc Co Sas Ty kecenudl ox relbel { dite. 40 be. growed,

|

 

 

| bag b0.t wadubons (‘aa ppt leg ly ar | waka. disko, dreposeck, eau
ae 3) 60, dy lo hs egal ratorlals, Thole the hueuuder telick io due do be
__. 4 a) wo

D: cane al eH Avon gadleclunts of aun. incartonaded indlividtual ox
“edleod hi ropa él teishdatinally pitlected by ths vit nesta dono tales
a cuader reluol , dite. to ly nuded,

 

 

 

 

 

 

_ Vane dhe leh banner tobe orion b.0.0. aptdved belenainas thou.
i inca due. g eos in eallouse denewourd of Bb. O48 po ics! by pata,
3) thy ahose. diacibe al Woliey Mt anhronly umes to lor rae ato

| ual tolor of bin ar ‘hs “the hereunder rellol te due

    

 

 
  
  

 

  

pel | dated Bue il oe u) | isthe His
_deogarly hac my Ou cl pau ry by the iamotes ¥ wneoles Net to veut
9 ted alan Is land X= Aatuees X- fi (ayers otal ddaler, aud 16

 

 

 

 

    
 

 

 

 

     

| _bewslly ios opuibled os aux iwlernuraal sir ou flues should hove ye atu
“qoatelul ig he Aottinbae (bi ig Dien Daout a Alpe nae 4 ec pers Ony ry te

  

 

D ary wut luis wey cayhing. ietodute dows auleny day by wurh les oquuipted
-._. Case 4:20-cv-01777-MWB-DB Document1 Filed 09/29/20 Page 7 of 12

)olbeeauc ovinadl ermal in. prtans daler woe tond de the ph om amplance
wel th bd? jilutee toro, “Hy. Loreuador relic ais disp te be atouated,

 

 

2 eon byelo ue ee ah N tt love disaclsed deeoshmout this.
die. fy ho He grace Oe ne

 

 

= | boawes tel. a: dec: < ach wwdoc “alec ol ali

hawuse ets are_del ibe rately indent

 

Ava Look ok oie to_ ot ot euge oc dobuse or all maginbe the
- tal tls doctructeen, at ferent fogerty i Lt to sisal met decesiveal ataede 4

pansy 6 ty yr ly tte Letom , eur fo ull te a, last

“tdetoal aud oflucvise, ae ina ‘lial wud to onsite the aie 6 wo il olated well
0. ip. by pull ibe anployos ant lioals sual, ike te defendant 5

Because it b sthis 2 nourk toes tok ake. | mMueduote acton aud inteatinn ana
D <p this, Callous abase of outthordy widh achntcon windittivenae Yr WAP, gill
“ned ea riage al lly | Jo liye abode oaAes bo oreeass Shak cect qnitacted
by ta 4 bie ad “Atenas, wh tu shins et OP poleias
Pein 7h “ane. «task fowl ona ci had fail

 

 

 

 

 

 

 

 

 

 

Dud boayee Wis (5°, we failed te route. Poo wth bY, $13
‘Loa adic anata reatgplies aecord od threug BDL. glues) boesio Ioas
: ful lid He madiles and weoeins of tho Prcon_| Liksattin § talent hat uA)

las_wy hate but +o file the a welt combat fh heco wudlor wpnostecd
jl (Oe 6 due. $o he Aroied.

 

 

 

 

| buowr hiv egal hi wor Wad led ton AM oy (UA attecuoy jou pat
i) aul i (pact dy cera tiscler Vi Pete at Ye tL. thug a Aut, £0 lee. at area) el
' .Case 4:20-cv-01777-MWB-DB Document 1 Filed 09/29/20 Page 8 of 12

 

 

 

—— — haoelare. k pte “wtoidued. he mitkile hug. . a DLA adler
_00, eu is. spe aoe veo ob aye whieh he. fe gall
4 (auc. Shy i ewerole tourt wot. Arak ha_el ee

  

 

 

: AY SP hw this calle out peciomes Yl Lay, bes bossins. awd
ine ro osteyod ac epee oh ab dha weno che fenawsted él ioe is pilecenent.
if ayo ib a pln fe
Sot ade. bak we aed othe lang
se al kon ot add
a fod A Ome, LO that specie. ee rity haouse.
_ di reyisiens Ore harder Loe lay herants to widorstoud aud the eurins exclude

oe Aa Gad. Ke bo plied fay ous dit oe

 

 

 

 

 

 

 

 

 

  
  
 

Fedde fie, 2% Un nly 1 Srrabeie. wasens also, 5
» by eu Leal | face at a
_ 23 Jug ful Heo polo Textlool’
_ | SNe Bible. later shud buble
a ) 506 TNA
ne / i lor dos. to pu Che ayy ives rt phe wnborclad
aa tal dei tO, a A. ull bal inet aa PSE | bd
UNM, Ae. AAD Ue 1g) No eucttat ennes —

~ plik alm te ache oe (pAb 9 » bosalo _ lip 5 aes
_ “ate bwin f fasta tel fy loob thea hinll aud iy Ae to ahah all
a) AIL Acouserigks: sbtumed Ze Yorke Gem the tele

a Disteats — NOT TM RICE. ARON Ie ACRCR th. ae
dient wid (ay be ad ALY stor dots. Vay suet Oo
ane bast wekwter | aansh
: 1 Th obtain all flings ei deckele of both. above
19405 pug 3 'Ib-e) - -FHO , aud drowned 4ishmitted te the \e Cir laut,
_ V7 , De The (ANT aa%or wil 1] recat to purontally fake pit itunes of

 

 

 

 
_ -Case 4:20-cv-01777-MWB-DB. Document 1. Filed 09/29/20 Page 9 of 12

 

“ie ‘inbarlaad On, Yeaix Cy , How 36% treme all aug os nthe day,
hp replace ly BLO. Aopio_| has. ad to_preuide Cag. ies tole Med
lial. | .alés Nob. He albus a ii ag v6 OF tach wd.
| ito ebiain all rep i ingest eat ORS pine by i hin. e4 the
aah ales. (yun fot be. baal a. tho, 4 »_hokov clouded must 9h nd cua to.
iat hy wetawetes dean, (G. kun) _
3) (ls, kK allow |i i wale tiple fhe fpae. of Acouimouts
he already had “thy tes _fbises bey 0 phontes ks wd
to powide hos postage toood Lor athor drevimoucs
: 7 md sui ail Dor padi’
| (340 abla. aud bob (yr — rors ot dL pkwors Qn
EF fhoudy hy Mabou Val ioe dog wil ple Lin the Oothod GlabamaY,0
- ‘40 abe att agite ok o_o 1 5000.00 Qe the shew
boty const recumbor he bas gid should tok bo. epacted 4 jo yentomipor: tleare take
pala tae uo t0e6 lute bese me eit Lar ales 4 years a
4 would le Lele 4, rane pri me Corus fo fog ak Wns hacdl Ta ‘Syok ik
6 be ly ect Theo will he ay dunes hw) hae voudd eaoubear
souediiag Ag yuntil “ho wr lo ead _ Ye passive bon wore wudue dandy i a
, $2000 40 host. pees nally foe Hil plata out o€ “Yodkek exons
ae ecu wot bo. abtat wed (the waleuls b by. Mall, eats whiek wil be @ total

less t

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

: 15) bexo lus roeahed Quy Madd bis a wou bouts
a howal work bate pete ‘ fouelog ins Feuay « ; iabecviaslug aches, + tes
Oh urags 5 dud itis wipro iytlelact-ual ptouety dluicly hw careenot replaze,
| ‘ohiah hy alive ak a teuservatve Ht | 50. 000,00 tok the babs, Aiwuld

“hae de py | aad aléo

| “i teglae his Gepryetown Toumel 20(0 fea nina.| wd hand bo
so) (repkese eit Conk Laud, hook, dade,

24) Intorsen bouuoecial | laud Jk. bit. baw) Peek}

i Webstore Dickoaary

23) Tot et Tus Veh, a Bull - book on entile ‘thing.

 

 

 
_. ‘Case 4:20-cv-01777-MWB-DB Document1 Filed 09/29/20 Page 10 of 12

Ny Jewel. flyer. saath oaks | ‘UA a oo
Lc 2) A hat ou topes oc the. Collard A Abbe YO. SUP PEMA. o eourt 2G
bee’ aud aloo oll Hho Lave a epinins bc. nea 208. .
ab) bape Ae ynne. S- stk fo wore. Lpemoubor bosio resent

spe. £ acto. amend Thi. Wate cnet eee

 

_ 87 2 ol lis tomate tout ee fw sth bur 6 le ad dees

a sta clluow ee
oh Be dle aw [pupal
iW biloularis i hig PikoUlge. 6 er ‘pil o lity + auth al alép
| » ! pa aud Tal
: 2 Le gue al BO pe wed (owe i; y
“holonat Ne fe Tin wwethouk avrminne Wns. sha 03 cud lade | AES
“been stale lor ments. if Ke DOA ‘glu Decale! jo. neq aashty a iusohoe.
_ofthor Poa | inti @) Y) bi —siehw onlequ uy povliminary | wiunolier., _

© Conllusiena: _ _

 

 

 

  
  

 

 

 

 

 

 

 

    
   
 

 

 

the 58. hae obotudy li lv custom /ole lea waa agalesceneo&.
Dede A tout breated wir oun uutls sla ; waershtakina, afrika Ly
- prsedies vlaliie of 6,0,.0 wyuclakes ylstol yore gut ute. Yo sure
ee tisk Type ok abuse. oe ait kore
thls ot Mapa hl “de otic | LA eli
: ac hor reek pepuested abode 0 bocsin es Auumanecl 1 val
—— i of np 063 Corws oc_ialormg wpirus appl iwaluone, Dosey hye
udu hood Cuma ldo posuank thee Craminal fuste fakcak itt sud
5 bur Chelsie ima ale

_ Aluwd be noted ee if hs brat at t delay weal
igs & haa hays Ha dofendauke will do

 
  

 

 

 

 

 

 

 

 

 

 

 

 
') Case 4:20-cv-01777-MWB-DB Document 1 Filed 09/29/20 Page 11 of 12

betrio Shunelbre. lease anette lela Leroi Comolauil 09 5,

 

 

L hana aficnn Hat fo Yn heck of py leoce, oul wader
a joually af: ey “fi Dt lug ts “thie_aud aspect:

 

, riatted on) Apuat 16, 2030
| Wil BOS i, june

. ‘Weher pesio, a\\ UL rglts

rezerseoli

 

 

Te she. ak 4 (HUA. neuaict thy above How tial iD Wieheseoly it
_ Bove ies NSMANOS he TUN WRAL, . _

 

 

_ Al Las Resected

| Su jules

 
 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-01777-MWB-DB_ Document 1 . Filed 09/29/20 Page 12 of 12

Inmate Name: - Hector oc
Register Number:., oct
United States per las
P.O. Box 1000
Lewisburg, PA 17837

fe SID eo

= ag"

 

ee

 

1.5. Disnak Cou
Use of (put.
DAO Hs hued Gheeet
rite Rp
Wilawep rt fa. 1770]

Reo efeskyg AG Hy peddeng fel fdeegifecgpgaglliggle
